Title: From George Washington to John Hancock, 1 December 1776
From: Washington, George
To: Hancock, John



Sir
Decr 1st 1776 ½ after 7. P.M.

In a little time after I wrote you this Evening, the Enemy appeared in several parties on the Heights opposite Brunswic and were advancing in a large body towards the crossing place. We had a smart canonade whilst we were parading our Men but without any or but little loss on either side. It being impossible to oppose them with our present force with the least prospect of success, we shall retreat to the West side of Delaware & have advanced about Eight miles, where it is hoped we shall meet a reinforcement sufficient to check their Progress. I have sent Colo. Humpton forward to collect the necessary boats for our transportation and conceive it proper, that the Militia from Pensylvania should be ordered towards Trentton, that they may be ready to Join us and act as occasion may require. I am Sir Yr Most Obedt Servt

Go. Washington


P.S. I wish my Letters of Yesterday may arrive safe, being informed that the return Express who had ’em was idling his time & shewing ’em on the Road.

